On Appellees’ Motion for Rehearing.
PER CURIAM.
Appellees say in their motion for rehearing that since appellant “was violating the terms of his certificate by unauthorized hauling of intrastate commerce, the Commission had a choice of at least two remedies: To proceed under the provisions of art. 911 — b, Sec. 12-b, V.A.C.S., 'by cancelling appellant’s certificate; or by filing criminal charges1 * *
Cited in support of this statement is our recent decision in Stotts v. Railroad Commission of Texas, 236 S.W.2d 210, and regarding it they say:
“ * * * Actually, the power exercised by the Commission in the Stott’s case is no different from the power which it exercised in the Querner case. In each case, the certificate was cancelled because the certificate holder violated the terms and conditions of the certificate.
“To say that the Commission has the power to cancel Stott’s certificate, an intrastate carrier, and deny the Commission the power to cancel the Querner certificate, an interstate carrier, is in effect to give precedence to interstate carriers over intrastate carriers, resulting in discrimination against intrastate certificate holders.”
With respect to the Commission’s rights under Sec. - 12b, supra, we note that this Section authorizes the Commission to “ * * * revoke, suspend or amend any certificate or permit issued under the provisions of this Act.” 2
A certificate is defined in Sec. (e) of art. 911b, supra, as follows: “The term ‘certificate’ means certificate of public convenience and necessity issued under this Act”, and in Sub. (f) thereof it is said: “The term ‘permit’ means the permit issued to contract carriers under the terms of this Act.”
Appellee had neither a “permit” nor a “certificate” as above defined and we fail to see how Section 12b, supra, could be utilized by the Commission in this instance or how our opinion in the Stotts case is inconsistent with our decision here, since Stotts held a certificate of convenience and necessity issued by the Commission.
The certificate held by appellant is labeled “Interstate.” The parties here refer to it as a “road right certificate” and a *861federal sitting in Texas court has called it a “police certificate.” Gulf Coast Motor Freight Lines v. United States, D. C., 35 F.Supp. 136 3.
We have found no statute expressly-authorizing the Commission to issue this character of certificate; nor has any Rule of the Commission to this effect been cited. We, therefore, do not find and do not expect to find'any statute or any rule authorizing the Commission to cancel such a certificate.
Further adding to this negative reasoning we do not find any statute or any rule authorizing the Commission to cancel a certificate of this character on the ground asserted here.
The certificate itself does not provide that it may be cancelled on this ground,4 the only provisions therein concerning revocation are:
“In the event the Interstate Commerce Commission shall hereafter revoke or restrict the authority heretofore granted, by it to applicant, then the authority herein granted to use a portion of the highways in the State of Texas shall become Null and Void, or Restricted, in accordance with any such order of the Interstate Commerce Commission.
“This Certificate or Permit to remain in effect from and after the date hereof, subject to the provisions, limitations, and restrictions of Chapter 314, Acts Regular Session of the Forty-first Legislature, 1929, and all amendments thereto, as well as the rules, regulations, and decisions of the courts, and the rules and regulations of the Railroad Commission of Texas, heretofore prescribed, or which may be hereafter prescribed under and pursuant to the authority conferred upon it by law.”
We wish to make our holding clear. It is that in the absence of an appropriate statute, Commission Rule or properly conditioned certificate, the Commission cannot cancel appellants’ road right certificate on the ground that he unlawfully engaged in intrastate commerce. No other ruling is made.
The motion is overruled.
Overruled.

. The right to file criminal charges is not involved in this case.


. Italics ours.


. After passage of the Federal Motor Carrier Act, 49 U.S.O.A. §§ 301-32T, the. rights of a state to regulate this type of carrier in interstate commerce were limited to measures taken to protect high- - ways and the public safety" and to exact reasonable compensation for the use of the highways. Southwestern Greyhound Lines v. Railroad Commission of Texas, 128 Tex. 560, 99 S.W.2d 263, 109 A.L.R. 1235; South Carolina State Highway Dept. v. Barnwell Bros., 303 U.S. 177, 625, 58 S.Ct. 510, 82 L.Ed. 734; Maurer v. Hamilton, 309 U.S. 598, 60 S.Ct. 726, 84 L.Ed. 969.


. The prohibition against engaging in interstate commerce adds nothing to the mandate of the Penal" Statutes cited in original opinion.